IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 March 23, 2010 Session

       MICHAEL EUGENE WILKERSON v. STATE OF TENNESSEE

              Direct Appeal from the Circuit Court for Warren County
                     No. F-9147     Larry B. Stanley, Jr., Judge




                  No. M2009-00561-CCA-R3-PC - Filed July 14, 2010




A Warren County jury convicted the Petitioner, Michael Eugene Wilkerson, of three counts
of the sale of more than .5 grams of cocaine and one count of the casual exchange of
marijuana, and the trial court sentenced him as a Range II, multiple offender to an effective
sentence of fifty-seven years. On direct appeal, the Petitioner challenged the sufficiency of
the evidence, and we affirmed the trial court’s judgments. State v. Michael Wilkerson, No.
M2005-02175-CCA-R3-CD, 2006 WL 2709240, at *1 (Tenn. Crim. App., at Nashville, Sept.
22, 2006), no Tenn. R. App. P. 11 application filed. The Petitioner then filed a petition for
post-conviction relief in which he alleged that he received the ineffective assistance of
counsel and that the State withheld exculpatory evidence. After a hearing, the post-
conviction court dismissed the petition. After a thorough review of the record and applicable
authorities, we affirm the judgment of the post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

R OBERT W. W EDEMEYER, delivered the opinion of the Court, in which J ERRY L. S MITH and
T HOMAS T. W OODALL, JJ., joined.

C. Brent Keeton, Manchester, Tennessee, for the Appellant, Michael Eugene Wilkerson.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
Clarence E. Lutz, Assistant Attorney General; Lisa Zavagiannis, District Attorney General,
for the Appellee, State of Tennessee.

                                        OPINION
                                          I. Facts
                                      A. Background
      In our opinion on the Petitioner’s direct appeal from his conviction, we recited the
underlying facts supporting his conviction as follows:

             Jason Rowland testified that he is an investigator with the District
      Attorney’s office and a member of the Thirty-First Judicial District Drug Task
      Force. As a part of his drug task force duties, Rowland said he arranges
      undercover illicit drug buys through confidential informants. Rowland learned
      from Coffee County law enforcement officials that James Elam had knowledge
      of the availability of illicit drugs in Warren County.

             In the present case Elam agreed with Rowland to serve as a confidential
      informant in a series of scheduled drug buys. Elam further agreed he would
      be paid on a case-by-case basis the sum of one hundred dollars per successful
      drug buy. Elam had no pending criminal charges.

              Elam informed Mr. Rowland he knew the defendant Wilkerson and
      others were selling drugs in McMinnville and agreed to engage Wilkerson in
      a series of buys. Rowland testified that the procedure employed in the
      scheduled drug buys with the defendant was the same with each buy. On each
      occasion, Elam informed Rowland that he had information leading him to
      believe a buy could be made. Elam then met with Rowland at Rowland’s
      office to obtain the money used to purchase the drugs. Each time Rowland
      physically searched Elam and Elam’s automobile. Elam would then be wired
      with a low frequency transponder to enable Officer Rowland to both physically
      observe the transaction while monitoring and recording the audio portion.

              Once Elam was wired, he would proceed to the rendevous point.
      Rowland would follow discreetly behind in an effort to observe the transaction
      and the individuals involved in the buy. When a buy was completed, Elam
      would return to Rowland’s office where he and his automobile would be
      searched. Next, Elam would provide a written statement detailing the sale and
      would be paid his $100.00 for conducting the buy. The drugs were forwarded
      to the Tennessee Bureau of Investigation Crime Laboratory (“TBI”) for
      testing.

             The first scheduled buy from the defendant occurred on March 12,
      2002. Both Elam and Officer Rowland testified that pursuant to the
      established procedure they met at Rowland’s office, then Elam and his
      automobile were searched, Elam was wired and provided the funds necessary

                                           -2-
to make the drug buy. Elam called the defendant and told him he wanted to
purchase cocaine. According to Elam’s testimony, he was directed to a trailer
located on Smartt Station Road. Shortly thereafter, the defendant arrived at the
location in a dark colored minivan. Elam purchased crack cocaine from the
defendant.

        Per the established protocol, Elam returned to Rowland’s office with
Rowland following in an unmarked vehicle. Elam and his vehicle were
searched by Rowland. Elam provided a written statement about the buy and
in return received his $100.00 payment. Rowland produced an audio tape of
the transaction, including any conversation between the defendant and Elam.

       The drugs purchased during the March 12, 2002, buy were examined
by the TBI Crime Lab. TBI technician David Brown testified that the
substance tested was positive for cocaine and weighed 1.4 grams.

        The next scheduled buy occurred on March 17, 2002, following the
same procedure utilized in the previous buy. Again after Elam and his vehicle
were searched and Elam was wired and provided the drug buy funds, Elam
called the defendant to arrange another buy at the defendant’s home. Rowland
testified that he followed Elam to the house maintaining a sufficient distance
to avoid detection. Rowland acknowledged that he lost visual sight of Elam
periodically but never lost audio.

       Once Elam arrived at the defendant’s home, Elam was directed to
follow the defendant to another location. The defendant drove a black
Chevrolet on the date of this buy. Rowland could not identify the driver but
did observe the black Chevrolet vehicle. Officer Rowland followed both
vehicles to the Cotten Apartments to Chris Cummings’ apartment. The
defendant and Cummings went into the apartment; however, Cummings came
out alone and sat in the car with Mr. Elam. After some time, the defendant
returned to the car while Cummings returned to his apartment. Elam paid
Wilkerson and accepted a substance represented as cocaine. Again, the entire
transaction was captured on audio tape by Rowland. Following the purchase,
Elam returned to Rowland’s office where he and his vehicle were searched.
Elam delivered the purchased cocaine, gave a statement to Rowland about the
buy, and received his $100.00 payment.


       The rock-like substance purchased in the March 17, 2002, buy was

                                      -3-
submitted to the TBI crime lab for testing. Adam Gray with the TBI crime lab
testified that the substance was cocaine and weighed 1.1 grams.

        A third drug buy took place on March 21, 2002. On this day, the same
preparatory procedure was followed. On this particular occasion, Elam
contacted the defendant and proceeded to defendant’s family home in
Highland Park Subdivision. Rowland testified that pursuant to the established
procedure he followed Elam to the Wilkerson home. Initially upon arrival, the
defendant was not home. Elam called the defendant, who directed Elam to
return to the home where he ultimately met with the defendant. Rowland said
he observed the same black Chevrolet automobile involved in the previous
transaction. On this occasion, Elam purchased both cocaine and marijuana.

       This third drug buy was also recorded via audio tape. After making the
purchase, Rowland followed Elam back to his office where Elam was
searched. Elam gave a written statement as to the specifics of the buy and
received his $100.00. The purchased drugs were taken from Elam and
submitted to the TBI crime lab for examination. On this last purchase David
Brown of the TBI testified that the substances obtained testified positive for
cocaine with total weight of 1.0 grams and for marijuana at a total weight of
7.3 grams.

        Chris Cummings testified that he recalled Elam and the defendant
coming to his apartment at Cotten Apartments on March 17, 2002. However,
he said he had no knowledge of the drug transaction and was not present when
it took place.

       Defendant’s mother, Joyce Wilkerson, testified that she listened to the
audio tape recordings of the drug buys and recognized her voice on the
recording of a telephone conversation between Elam and the defendant
arranging a buy. However, she did not recognize any of the voices on the tape,
including her son’s voice. Ms. Wilkerson also testified that her son, Michael
Wilkerson, was the owner of the black Chevrolet Caprice.

       Eugene Wilkerson, the defendant’s father, testified on behalf of his son.
He said he reviewed the state’s tape recordings of the transactions. While he
could identify his son’s voice on the March 21st transaction, he could not
recognize the voice of his son on any of the other tapes.




                                      -4-
              Defendant Michael Wilkerson, who testified in his own defense, denied
       having any contact with Elam and further denied ever selling cocaine or
       marijuana to Elam. He said his father was in error in identifying defendant’s
       voice on the March 21, 2002, tape recorded transaction.

               Lorissa Elam, the estranged wife of Elam, testified that Elam was a
       drug user and had been using cocaine throughout the period of the time of
       these transactions and shortly before the trial of this matter.

              The jury found the defendant guilty on all four counts.

       The trial court sentenced the Petitioner as a Range II multiple offender, to nineteen
years on each of the three felony convictions, which it further ordered to run consecutively.
The trial court then sentenced the Petitioner to an eleven month, twenty-nine day sentence
for the casual exchange conviction, to run concurrently with the felony sentences. The
Defendant’s total effective sentence was fifty-seven years in prison.

                                B. Post-Conviction Hearing

        The Petitioner filed a petition for post-conviction relief, which he later amended,
alleging that he received the ineffective assistance of counsel and that the State had withheld
exculpatory evidence. The Petitioner alleged he received the ineffective assistance of
counsel because: (1) neither his trial counsel nor his appellate counsel raised the issue of
“sentence entrapment” at sentencing or on appeal; (2) his trial counsel failed to file a motion
to sever the offenses for separate trials; (3) his trial counsel failed to request a hearing on a
motion to suppress the tape recording provided by the State’s confidential informant; (4) his
trial counsel did not file a motion for arrest histories of witnesses. Further, the Petitioner
asserted that the State withheld exculpatory evidence, namely written statements from James
Elam and Chris Cummings.

        At the hearing on his petition, the following evidence was presented: Frank Buck
testified he and his wife, Lena Buck, represented the Petitioner at trial. Mrs. Buck first
agreed to represent the Petitioner, but because Mr. Buck had more trial experience, he
became lead counsel on the case. Mr. Buck said that he stored the Petitioner’s file in a barn
he owned, but explained that, when a wall of the barn collapsed, he lost the Petitioner’s file.
He said he may have misfiled the Petitioner’s file, which would have contributed to his being
unable to find the Petitioner’s file among the files behind the collapsed wall.

     Mr. Buck identified a Motion for Severance his office manager located on an office
computer. He said he provided it to the Petitioner’s counsel on the day of the post-conviction

                                               -5-
hearing and stated that he did not know why his manager had difficulty locating the
document. Mr. Buck noted that the document had been signed by Mrs. Buck, who had done
most of the preparation work on this case. Mr. Buck was confident the Petitioner met with
Mrs. Buck at their offices on at least four or five occasions. Mr. Buck said he did not recall
whether the document entitled Motion for Severance had been filed. Mr. Buck recalled that
the Petitioner also faced charges related to the theft of a four-wheeler, which was, in the
Petitioner’s opinion, a weaker case. Mr. Buck testified that the motion to sever may not
have been filed because the Bucks had doubts about whether Mr. Elam would show up to
testify. Further, they were concerned about any conviction being used in the subsequent trial
of the other charges. Mr. Buck recalled that the Petitioner’s charges all stemmed from his
actions within a thirty-day period of time. Mr. Buck conceded that the three counts of the
indictment stemmed from sale of drugs on different dates, under different circumstances, and
that the evidence supporting each count had differing respective strengths and weaknesses.

       Mr. Buck believed the greatest weakness in the State’s cases against the Petitioner was
the search of informant Elam. He recalled the officer clearly admitted he did not conduct a
body search of Elam or a search of Elam’s vehicle and said that, in his opinion, the police did
a “very sloppy job of the search.” Mr. Buck also found the police’s video taping of the
conversations “sloppy,” saying it took his staff hours to figure out what had been said on the
recordings. Mr. Buck did not find the evidence against the Petitioner overwhelming, and he
thought he had a chance to win the case.

      Mr. Buck testified that Cummings’s trial testimony differed from what the Petitioner
told Mr. Buck that Cummings would say. Mr. Buck said the result in the Petitioner’s case
was not what they had hoped for, but he maintained that he took the action he thought was
appropriate at the time.

       Mr. Buck recalled that they filed a motion to suppress the tape recording provided by
the State’s informant. He said he did not know why that motion had not been heard but
guessed, “[P]erhaps [we] thought that we didn’t have a lot of confidence in our motion.” He
said he and Mrs. Buck would have pursued any motion that had a chance of winning.

       Mr. Buck testified that they filed a motion for the disclosure of each witness’s arrest
history. While he did not specifically recall, he thought that the State gave him this
information after the witnesses testified. Mr. Buck said he was unsure whether he ever
presented to the trial court the theory of “sentence entrapment” during the sentencing phase
of the Petitioner’s case.

      On cross-examination, Mr. Buck testified that, customarily in his office, Mrs. Buck
prepares many of the motions, and Mr. Buck makes court appearances on behalf of their

                                              -6-
clients. Mr. Buck testified that he did not pursue the motion to sever the trials because they
were not confident that they would prevail on the motion and the Petitioner indicated that he
had a family connection with Elam, making the Petitioner doubt that Elam would testify for
the State at the Petitioner’s trial.

       Mr. Buck reiterated that the police did not thoroughly search Elam or Elam’s car
before he purchased drugs from the Petitioner. Mr. Buck opined that Elam easily could have
set up the Petitioner. In recalling the trial, Mr. Buck stated that he felt he successfully
conveyed to the jury that the police had done a “sloppy” job in searching Elam.

        Mr. Buck testified that the Petitioner told the Bucks that he had a witness who would
testify that the Petitioner had not sold Elam drugs. Mr. Buck recalled that he met with this
witness but said she did not tell him the same story that the Petitioner said she would tell,
so he could not call her to testify.

        Mr. Buck testified that the Petitioner testified on his own behalf at the trial and hurt
his case when he did so. At the time of trial, the Petitioner had twice been convicted of
selling cocaine, a felony offense. Mr. Buck and the prosecuting attorney agreed that the State
would raise only the fact that the Petitioner had two felony convictions but not ask about the
details of those convictions. Mr. Buck testified he explained this to the Petitioner and told
the Petitioner not to mention anything about those felonies or his prior cocaine selling
convictions. Nevertheless, the Petitioner stated during his trial testimony that he did not sell
cocaine and he had never sold cocaine, which opened the door for the State to question him
about his two prior convictions for selling cocaine. Mr. Buck agreed the Defendant’s prior
convictions were from 2001, and he received an eight-year probationary sentence. The trial
in this case was held in 2004, while the Defendant was still on probation for committing the
two previous drug selling offenses.

       Mr. Buck recalled that, after the Petitioner was convicted in this case, he escaped and
did not return to court. Mr. Buck explained that this conduct negatively impacted the
Petitioner’s sentence.

       The Petitioner testified that he was serving a sixty-two year sentence as a result of his
convictions in this case. The Petitioner said he did not feel Mr. Buck represented him
zealously, explaining that Mr. Buck should have had some knowledge, through discovery
perhaps, that Cummings would have appeared for trial, despite the Petitioner’s assertions that
Cummings would fail to appear. The Petitioner disagreed with Mr. Buck’s testimony that
he met with the Bucks at their office on four or five occasions, stating that he had been
incarcerated since his arrest on August 19, 2002. Further, he explained, Mr. or Mrs. Buck
would have had to visit him in jail, which neither did. The Petitioner said his only meetings

                                              -7-
with the Bucks occurred when he appeared at court, and Mr. Buck failed to communicate
with him. The Petitioner recalled that he had only four or five court dates before his trial,
and he met with the Bucks for only ten minutes at each appearance. The Petitioner said he
reported Mr. Buck to the Board of Professional Responsibility, who made Mr. Buck
“comply” and communicate with him.

        The Petitioner mentioned several issues he felt the Bucks did not properly pursue.
First, he testified that neither of the Bucks discussed with him the motion to sever his
offenses for trial. They did not discuss with him the strategy of going forward or not going
forward on that motion. Second, the Petitioner testified that neither of the Bucks raised the
issue of “sentence entrapment” at his sentencing hearing. Third, the Petitioner asserted that
the Bucks improperly failed to request a hearing on a motion to suppress a tape recording
provided by the State’s informant.

       As to his second claim that the State failed to disclose exculpatory evidence, the
Petitioner asserted that the State failed to provide him with written statements that Elam and
Cummings gave to police. The Petitioner said the State failed to disclose those statements
to Mr. Buck, and, if the State had, then Mr. Buck failed to give him copies of those
statements.

         On cross-examination, the Petitioner testified that he discussed with the Bucks the
witnesses in his case only the night before his trial, when they met together for thirty minutes.
The Petitioner recalled that his father paid the Bucks to represent him and that his father had
met with the Bucks at their office. The Petitioner said his father informed him that the Bucks
had a copy of a tape recording of the drug transaction, and he asked his father to listen to the
tape recording of the confidential informant. The Petitioner agreed that the Bucks
communicated with him via letters but stated that they only wrote him in response to his
letters.

        The Petitioner denied telling the Bucks that Elam or Cummings would not appear at
court. The Petitioner stated that the Bucks advised him not to testify, but he explained that
he testified anyway because he “had nothing to hide” because he “didn’t sell this dope.”

       The Petitioner agreed that he escaped immediately after he was convicted. He said
he was scared because the jury convicted him of a crime he did not commit. He agreed that
this may have affected his sentence. The Petitioner agreed that Mr. Buck was aggressive
against every witness, but he said Mr. Buck failed in his representation because he did not
prevent Cummings from testifying.

       Based upon this evidence, the post-conviction court dismissed the Petitioner’s

                                               -8-
petition, stating:

       Well, the Court finds that counsel for the [Petitioner] was not ineffective. Mr.
       Buck has tried several cases in front of this Court and I remember them trying
       this one. I didn’t find any deficiencies at the time and as of today based on
       what I’ve heard I don’t find any either.

              [The Petitioner] complains about some statements that were made that
       were not reviewed or something like that by his counsel but there is no
       evidence that even if that was true that anything would have changed. There
       is no proof as to how a statement would have been discredited or anything of
       that nature. So it doesn’t really show this Court that there is any reason to
       believe the outcome would be any different even if the parties had been talked
       to or discovered or their statements had been turned over. I don’t find that
       there was any wrongdoing but even if there was, there is no proof that it would
       have made any difference.

               Trial strategy, it’s hard for the Court to second guess that. Mr. Buck
       apparently had fairly good reasons and explained his reasons for not arguing
       the motion to sever. As Mrs. Zavogiannis said, there is no proof, one that it
       would have been granted and number two, even if it had been granted there is
       not proof that the outcome would have been any different. Actually no reason
       to believe that whatsoever that the outcome would have changed. There are
       reasons to file those and reasons not to and I won’t second guess an attorney
       who makes a relatively informed decision about whether or not to do that. It
       sounds like they had a reason to and again, there is no proof the outcome
       would have been any different.

               The sentence issue, I really don’t see that as being a post-conviction
       issue. The sentencing hearing was held. I tried to follow the guidelines. The
       Court of Appeals has dealt with the issue of the sentence as far as I can tell,
       did not alter it and I don’t know that the counsel at the sentencing didn’t make
       any arguments that they should have made. I’ve never heard of this theory [the
       Petitioner’s attorney] brought up. I guess he did a good job of finding that but
       sentence entrapment as far as I can tell is no more than just an inappropriate
       use of the sentencing guidelines in consecutive sentencing, which I think has
       been addressed and dealt with.

              So I don’t find the trial counsel was ineffective at all. I think Mr. Buck
       did an appropriate job and argued the best he could the areas that he had to

                                              -9-
       argue and just didn’t win. Like he said, just because the outcome isn’t what
       you want [does not mean your attorney’s representation] fell below the normal
       standard of care and so this court does not find the outcome would have been
       any different had Mr. or Mrs. Buck acted or performed any differently than
       they had.

                                         II. Analysis

        On appeal, the Petitioner contends his trial counsel was ineffective for: (1) failing to
raise the theory of sentence entrapment at his sentencing hearing; (2) failing to pursue a
motion to sever his charges for trial; (3) failing to pursue a motion to suppress the tape
recordings of the drug sales; (4) failing to pursue a motion for the arrest histories of the
State’s witnesses. The Petitioner also asserts the State failed to disclose to him the
exculpatory statements of two witnesses.

                           A. Ineffective Assistance of Counsel

        In order to obtain post-conviction relief, a petitioner must show that his or her
conviction or sentence is void or voidable because of the abridgment of a constitutional right.
T.C.A. § 40-30-103 (2006). The petitioner bears the burden of proving factual allegations
in the petition for post-conviction relief by clear and convincing evidence. T.C.A. §
40-30-110(f) (2006). Upon review, this Court will not re-weigh or re-evaluate the evidence
below; all questions concerning the credibility of witnesses, the weight and value to be given
their testimony and the factual issues raised by the evidence are to be resolved by the trial
judge, not the appellate courts. Momon v. State, 18 S.W.3d 152, 156 (Tenn. 1999); Henley
v. State, 960 S.W.2d 572, 578-79 (Tenn. 1997). A post-conviction court’s factual findings
are subject to a de novo review by this Court; however, we must accord these factual findings
a presumption of correctness, which can be overcome only when a preponderance of the
evidence is contrary to the post-conviction court’s factual findings. Fields v. State, 40
S.W.3d 450, 456-57 (Tenn. 2001). A post-conviction court’s conclusions of law are subject
to a purely de novo review by this Court, with no presumption of correctness. Id. at 457.

       The right of a criminally accused to representation is guaranteed by both the Sixth
Amendment to the United States Constitution and article I, section 9, of the Tennessee
Constitution. State v. White, 114 S.W.3d 469, 475 (Tenn. 2003); State v. Burns, 6 S.W.3d
453, 461 (Tenn. 1999); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). The following
two-prong test directs a court’s evaluation of a claim for ineffectiveness:

       First, the [petitioner] must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was not

                                              -10-
       functioning as the “counsel” guaranteed the [petitioner] by the Sixth
       Amendment.         Second, the [petitioner] must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the [petitioner] of a fair trial, a trial whose
       result is reliable. Unless a [petitioner] makes both showings, it cannot be said
       that the conviction or death sentence resulted from a breakdown in the
       adversary process that renders the result unreliable.

Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Melson, 772 S.W.2d 417, 419
(Tenn. 1989).

       In reviewing a claim of ineffective assistance of counsel, this Court must determine
whether the advice given or services rendered by the attorney are within the range of
competence demanded of attorneys in criminal cases. Baxter, 523 S.W.2d at 936. To prevail
on a claim of ineffective assistance of counsel, a petitioner must show that “counsel’s
representation fell below an objective standard of reasonableness.” House v. State, 44
S.W.3d 508, 515 (Tenn. 2001) (citing Strickland, 466 U.S. at 688).

       When evaluating an ineffective assistance of counsel claim, the reviewing court
should judge the attorney’s performance within the context of the case as a whole, taking into
account all relevant circumstances. Strickland, 466 U.S. at 690; State v. Mitchell, 753
S.W.2d 148, 149 (Tenn. Crim. App. 1988). The reviewing court must evaluate the
questionable conduct from the attorney’s perspective at the time. Strickland, 466 U.S. at 690;
Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982). In doing so, the reviewing court must be
highly deferential and “should indulge a strong presumption that counsel’s conduct falls
within the wide range of reasonable professional assistance.” Burns, 6 S.W.3d at 462.
Finally, we note that a defendant in a criminal case is not entitled to perfect representation,
only constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796 (Tenn.
Crim. App. 1996). In other words, “in considering claims of ineffective assistance of
counsel, ‘we address not what is prudent or appropriate, but only what is constitutionally
compelled.’” Burger v. Kemp, 483 U.S. 776, 794 (1987) (quoting United States v. Cronic,
466 U.S. 648, 665 n. 38 (1984)). Counsel should not be deemed to have been ineffective
merely because a different procedure or strategy might have produced a different result.
Williams v. State, 599 S.W.2d 276, 279-80 (Tenn. Crim. App. 1980). The fact that a
particular strategy or tactic failed or hurt the defense does not, standing alone, establish
unreasonable representation. House, 44 S.W.3d at 515 (citing Goad v. State, 938 S.W.2d
363, 369 (Tenn. 1996)). However, deference to matters of strategy and tactical choices
applies only if the choices are informed ones based upon adequate preparation. House, 44
S.W.3d at 515.



                                              -11-
        If the petitioner shows that counsel’s representation fell below a reasonable standard,
then the petitioner must satisfy the prejudice prong of the Strickland test by demonstrating
that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result
of the proceeding would have been different.” Strickland, 466 U.S. at 694; Nichols v. State,
90 S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to
undermine confidence in the outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875
S.W.2d 662, 665 (Tenn. 1994).

                                  1. Sentence Entrapment

        The Petitioner first contends that his trial counsel were ineffective for failing to argue
sentence entrapment at his sentencing hearing and on appeal. He asserts that the imposition
of consecutive sentences was improper because he was subject to “sentence entrapment” in
that the length of his sentences was based upon the number of controlled buys arranged by
law enforcement officials. See State v. John Derrick Martin, No. 01C01-9502-CR-00043,
1995 WL 747824, (Tenn. Crim. App., at Nashville, Dec. 19, 1995), aff’d and remanded on
other grounds, 940 S.W.2d 567 (Tenn. 1997). The post-conviction court noted that it
followed the sentencing guidelines when sentencing the Petitioner and that the Petitioner’s
sentence was appropriate. Our opinion in the Petitioner’s direct appeal, shows his counsel
argued only that the evidence was insufficient to sustain his conviction; his counsel did not
appeal the sentence.

       In Martin, the case the Petitioner points to in support of his argument, the defendant
was arrested after four sales of cocaine to undercover agents in an aggregate amount of
thirteen ounces. He was convicted and sentenced at trial as follows: for Counts One, Two,
and Three (sale of cocaine), he was given a ten-year sentence on each count; for Count Four
(possession of cocaine with the intent to sell), he was given a ten-year sentence; for Count
Five (possession of drug paraphernalia), he was given a six-month sentence; for Count Six
(driving on a suspended license), he was given a three-month sentence. The trial court
imposed consecutive sentences for each conviction after finding that the defendant was a
professional criminal and that he committed the offenses while on probation. The panel
concluded that, while the defendant did qualify as a professional criminal and did in fact
commit the offenses while on probation, the imposition of consecutive sentences was
inappropriate because the “severity of the crimes could vary significantly depending upon
the specific number of buys the officers chose to conduct and the amounts purchased in each
buy.” Id. at *5. Furthermore, the panel ruled that “forty years for the drug offenses is [not]
reasonably related to the severity of these four crimes.” Id. The defendant’s sentence was
modified so that “the two ten-year sentences on similar counts one and two will run
concurrently with each other and concurrently with all of the other counts including the two
misdemeanor offenses.” Id. The remaining sentences were ordered to be served

                                              -12-
consecutively. Id. The defendant’s original sentence of forty years and nine months was
thereby reduced to twenty years and nine months.

       In another case addressing this issue, the defendant was convicted of three drug
offenses and received three consecutive sentences. See State v. Richard Lynn Norton, No.
E1999-00878-CCA-R3-CD, 2000 WL 1185384, at *9 (Tenn. Crim. App., at Knoxville, filed
Aug. 22, 2000). Using the Martin rationale, the Norton panel reduced the defendant’s
sentence from thirty-six years to twenty-four years. Id. at *9-10. The Court reasoned that
the “imposition of three consecutive sentences would permit investigating officers to dictate
the length of a sentence based upon the number of controlled buys they arrange and the
amounts purchased.” Id. at *9.

       In State v. William Lewis Houston, No. M1999-01430-CCA-R3-CD, 2000 WL
1793088 (Tenn. Crim. App., at Nashville, Dec. 7, 2000), this Court reduced a defendant’s
sentence from seventy-two years to forty-six years. Id. at *12-13. We stated

              The authorities continued to arrange controlled buys. Even though we
       conclude the defendant unquestionably qualified for consecutive sentencing
       based upon an extensive record of criminal activity, we find that the imposition
       of an effective seventy-two year sentence is not consistent with our general
       principles of sentencing. The sentence must be justly deserved, and no greater
       than that deserved, for the offenses. Lane, 3. S.W.3d at 460. We conclude
       defendant should serve four of his sentences, rather than six, consecutively.
       Thus, the defendant’s convictions for sale of cocaine under indictments 8429,
       8430, 8434, and 8435 shall be served consecutively to each other with all other
       sentences to be served concurrently. Therefore, in light of our reduction in the
       length of some of the defendant’s sentences, we conclude the defendant’s
       sentences shall be reduced from an effective term of seventy-two years to
       forty-six years.

              We recognize that this sentence is higher than those imposed in Norton
       and Martin. However, this defendant’s drug and other criminal activity is
       more egregious. Two of the cases involved well over 26 grams of cocaine;
       namely, 49.1 grams and 80.5 grams. Five other cases involved well over 0.5
       grams; namely, 1.9 grams, 6.7 grams, 13.9 grams, 20.3 grams and 17.2 grams.
       The counterfeit cocaine case was supposed to involve two ounces of cocaine.
       Furthermore, the evidence in this case reveals that the defendant had drug
       contacts across the United States. We conclude an effective sentence of
       forty-six years is appropriate under all the circumstances.



                                             -13-
Id. at *13.

        In State v. Joseph Antonio Hough, No. E2000-02728-CCA-R3-CD, 2002 WL
1483203 (Tenn. Crim. App. At Knoxville, July 11, 2002), perm. app. denied (Tenn. Dec. 9,
2002), this Court declined to reverse the trial court’s imposition of consecutive sentences or
to reduce the defendant’s sentence. Id. at *8. In that case, the defendant was convicted of
one count of delivering 0.5 grams or less of cocaine, a Class C felony, and one count of
delivering 0.5 grams or more of cocaine, a Class B felony. Id. at *1. The trial court
sentenced the Petitioner, a Range II offender, to eight years for the Class C felony and to
fifteen years for the Class B felony and ordered that those sentences run consecutively. Id.
This Court affirmed the trial court’s order, stating:

              In Norton, Martin, and Houston, supra, this court modified the
       sentences imposed and instructed the trial court to order service of a number
       of the imposed sentences consecutively and the remainder concurrently.
       However, in the instant case, there were only two controlled purchases from
       the appellant. Notably, the second sale was actively sought by the appellant,
       not by Seabrook. We conclude that there was no error in ordering the
       appellant’s two sentences be served consecutively.

Id. at *8.

       In reviewing the evidence in the case presently before us, we conclude that the
Petitioner’s trial counsel and appellate counsel’s representation fell below a reasonable
standard during the sentencing phase of the Petitioner’s case and on appeal. The sentencing
transcript reveals that the Petitioner left after his trial and escaped. When he was later
apprehended, police found him in possession of “quite a bit” of marijuana. At the sentencing
hearing on his three cocaine convictions and the marijuana conviction, Mr. Buck made no
mention or argument about consecutive sentencing, except to say, “Now those are the two
(2) [new] charges that will probably get him consecutive sentencing because he is on
probation now.” Mr. Buck asked for the trial court’s leniency. The attorney representing the
Petitioner on appeal failed to appeal the issue of the Petitioner’s consecutive sentences. We
conclude that the failure by the Petitioner’s counsel to raise the issue of “sentence
entrapment” in and of itself was not ineffective. This is not a well known theory, and, while
it might be prudent for defense counsel to raise this issue in appropriate cases, the failure to
do so in this case did not fall below an objective standard of reasonableness.

       We conclude that the Petitioner’s trial and appellate counsels should have argued for
concurrent sentencing, in light of other similar cases where the defendant was sentenced to
an effective sentence much less than the Petitioner’s effective sentence. See State v. Michael

                                              -14-
Lee Jeffcoat, No. M2007-02330-CCA-R3-CD, 2008 WL 4830729, at *1 (Tenn. Crim. App.,
at Nashville, Nov. 6, 2008) (affirming the eighteen year effective sentence of a Range II
offender who pled guilty to three counts of delivery of 26 grams or more of cocaine, a class
B felony), no Tenn. R. App. P. 11 application filed; State v. Taft Arkey Murphy, No.
M2007-00403-CCA-R3-CD, 2008 WL 4735494 at *1 (Tenn. Crim. App., at Nashville, Oct.
27, 2008) (affirming convictions of a defendant sentenced to an eighteen year effective
sentence after being convicted by a jury of possession with intent to sell three hundred or
more grams of cocaine in a school zone, a Class A felony; possession with intent to sell
twenty-six or more grams of cocaine in a school zone, a Class A felony; sale of twenty-six
or more grams of cocaine in a school zone, a Class A felony; two counts of sale of twenty-six
or more grams of cocaine, a Class B felony; and possession of a handgun by a felon, a Class
E felony), perm. app. denied (Tenn. Mar. 23, 2009); Vincent Tracy Morton v. State, No.
M2007-00900-CCA-R3-CD, 2008 WL 2053071 *1 (Tenn. Crim. App., at Nashville, May
14, 2008) (affirming sentence of a Range I offender who pled guilty to three counts of sale
of .5 grams or more of cocaine and was sentenced to a thirty-three year effective sentence),
Tenn. R. App. P. 11 application filed (Tenn. Dec. 22, 2008); State v. Stephen Massey, No.
M2001-02686-CCA-R3-CD, 2003 WL 21250850, at *1 (Tenn. Crim. App., at Nashville,
May 30, 2003) (affirming the eighteen year sentence of a Range II offender found guilty of
two counts of selling less than .5 grams of crack cocaine, a class C felony, and three counts
of selling .5 grams or more of cocaine), no Tenn. R. App. P. 11 application filed; State v.
James Roosevelt Fleming, No. W2001-01835-CCA-R3-CD, 2002 WL 1482793, at *1 (Tenn.
Crim. App., at Jackson, Feb. 7, 2002) (affirming the twenty-six year effective sentence of a
Range II offender convicted of three counts of selling .5 grams or more of cocaine), no Tenn.
R. App. P. 11 application filed. The Petitioner’s sentence of fifty-seven years seems, at least
arguably, excessive in light of these sentences in similar drug cases. His trial counsel should
have argued against consecutive sentencing to the trial court, and his appellate counsel
should have appealed his sentence. Their failure to do so constituted deficient representation
of the Petitioner.

        In order to be entitled to post-conviction relief, however, the Petitioner must also
prove by clear and convincing evidence that he was prejudiced. To do so, he must prove
“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
the proceeding would have been different.” Strickland, 466 U.S. at 694; Nichols v. State, 90
S.W.3d 576, 587 (Tenn. 2002). This reasonable probability must be “sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694; Harris v. State, 875 S.W.2d 662,
665 (Tenn. 1994). The facts of the Petitioner’s case are clearly distinguishable from any of
the aforementioned cases for several important reasons. The trial court found that the
Petitioner was on probation for other drug-related offenses when he committed the drug sales
that are the subject of this post-conviction petition. Further, the Petitioner escaped from State
custody after being found guilty of these offenses. When he was apprehended, he was in

                                              -15-
possession of a large amount of marijuana. The trial court based its imposition of
consecutive sentencing on several factors: (1) that the Petitioner was an offender whose
record of criminal activity is extensive; (2) the Petitioner committed an offense while on
probation; (3) he committed a felony while on escape (referring to the new marijuana
charges). When sentencing the Petitioner, the trial court noted the Petitioner’s lack of
credibility, his lack of remorse, and his “atrocious” criminal history. Under these
circumstances, we cannot conclude that the Petitioner has proven by clear and convincing
evidence that had his trial counsel argued for concurrent sentencing, the sentences would
have been ordered to be served concurrently. Further, he has not proven that, had his
appellate counsel raised the issue of consecutive sentencing, this Court would have reduced
or modified his sentence. As such, we conclude he is not entitled to post-conviction relief.

                                    2. Motion to Sever

       The Petitioner next contends that his trial counsel erred when it did not pursue a
motion to sever his offenses for trial. In his thorough and well researched brief, the
Petitioner notes that there were three felony charges and each involved different witnesses
and occurred on different days. He cites to many cases that stand for the proposition that
cases such as these should be severed. In this case, however, the post-conviction court found
Mr. Buck’s testimony credible that the Petitioner told him before trial that Elam would not
appear at trial. Elam was the confidential informant who purchased the drugs from the
Petitioner. If Elam had not testified, the State would have had a difficult, if not impossible,
prosecution of the Petitioner. Mr. Buck, therefore, decided not to pursue the motion for
severance, hoping that Elam would not appear, as the Petitioner had maintained. This is a
matter of trial strategy, one that would have likely been successful had Elam failed to appear
in court. As previously stated, counsel should not be deemed to have been ineffective merely
because a different procedure or strategy might have produced a different result. Williams,
599 S.W.2d at 279-80. The Petitioner is not entitled to relief on this issue.

                                  3. Motion to Suppress

        The Petitioner next contends that his trial counsel was ineffective for failing to move
to suppress the tape recording provided by the State’s informant. At the post-conviction
hearing, the Petitioner’s trial counsel said he did not know why that motion had been filed
but never heard. The post-conviction court found, “Such a motion would have likely failed
in that no proof is before the Court why such a motion would have been granted.”

      This court has stated that, if arguable grounds exist to suppress incriminating
evidence, an attorney, as a zealous advocate for the client, should move to suppress that
evidence. See Robert C. Bellafant v. State, No. 01C01-9705-CC-00183, 1998 WL 242449,

                                             -16-
at *5-6 (Tenn. Crim. App., at Nashville, May 15, 1998), no Tenn. R. App. P. 11 application
filed. Where there are no arguable grounds to suppress, the attorney is not ineffective by
refraining from filing a motion to suppress. See Stephen Bernard Wlodarz v. State, No.
E2002-02798-CCA-R3-PC, 2003 WL 22868267, at *6 (Tenn. Crim. App., at Knoxville, Dec.
3, 2003), perm. app. denied (Tenn. May 17, 2004). Even if an attorney’s failure to timely file
or pursue the motion was deficient performance, the Petitioner must demonstrate that he was
prejudiced by the deficiency.            See Thomas T. Nicholson v. State, No.
E2009-00213-CCA-R3-PC, 2010 WL 1980190, at *16 (Tenn. Crim. App., at Knoxville, May
12, 2010), no Tenn. R. App. P. 11 application filed.

        The Petitioner bears the burden of establishing that the motion would have been
granted if presented. Here, the Petitioner has failed to meet this burden. The Petitioner also
failed to prove deficient performance or prejudice resulted from counsel’s decision not to
pursue the motion to suppress. The Petitioner’s trial counsel said he would have pursued this
motion had he thought there was a chance that he would have been successful. The
Petitioner presented no evidence at the post-conviction hearing that this motion would have
been successful. The Petitioner has not established that counsel was deficient or that he was
prejudiced by counsel’s failure to pursue this motion. The Petitioner is not entitled to relief
on this issue.

                              4. Witnesses’ Arrest Histories

        The Petitioner next contends that his trial counsel was ineffective for not filing a
motion for the arrest histories of the witnesses testifying at his trial. The post-conviction
court found that the State “had no obligation to turn over ‘arrest histories’ of witnesses. Even
if this were required there is no proof that these histories would have changed the outcome
of the case.” As the State notes in its brief, the Petitioner failed to introduce at the post-
conviction hearing the arrest histories that he asserts trial counsel should have requested.
The Petitioner presented no proof at the post-conviction hearing of how the arrest histories
would have aided his defense. Under these circumstances, we conclude the Petitioner has
not proven by clear and convincing evidence that his trial counsel’s performance was
deficient or that he was prejudiced by such performance.

                                 B. Witnesses’ Statements

       Finally, the Petitioner contends that he was not given written statements from Elam
and Cummings, which “may have” contained exculpatory information. Further, he asserts
that the failure of his trial and appellate counsel to raise this issue constitutes ineffective
assistance of counsel. The post-conviction court found, “There is no proof that any
statements of James Elam and Chris Cummings not turned over to the Defendant would have

                                              -17-
been of any benefit to the Defendant or changed the outcome of the trial.”

        The Petitioner’s claims stem from allegations that the State wrongfully suppressed
evidence. In Brady v. Maryland, the United States Supreme Court held, “We now hold that
the suppression by the prosecution of evidence favorable to an accused upon request violates
due process where the evidence is material either to guilt or to punishment, irrespective of
the good faith or bad faith of the prosecution.” 373 U.S. at 87. Evidence that is “favorable
to an accused” includes both “evidence deemed to be exculpatory in nature and evidence that
could be used to impeach the State’s witnesses.” Johnson v. State, 38 S.W.3d 52, 55-56
(Tenn. 2001). Favorable evidence has also been defined as:

       evidence which provides some significant aid to the defendant’s case, whether
       it furnishes corroboration of the defendant’s story, calls into question a
       material, although not indispensable, element of the prosecution’s version of
       the events, or challenges the credibility of a key prosecution witness.

Johnson, 38 S.W.3d at 56-57 (quoting Commonwealth v. Ellison, 376 Mass. 1, 379 N.E.2d
560, 571 (1978)). The State has an obligation to disclose “any favorable evidence known to
the others acting on the government’s behalf in the case, including police.” Johnson, 38
S.W.3d at 56 (quoting Strickler v. Green, 527 U.S. 263 (1999)). Additionally, “The duty to
disclose exculpatory evidence extends to all ‘favorable information’ irrespective of whether
the evidence is admissible at trial.” State v. Robinson, 146 S.W.3d 469, 512 (Tenn. 2004)
(citing Johnson, 38 S.W.3d at 56).

      The State does not have an obligation to disclose information that is not in the
possession or control of the State. Id. (citing Banks v. State, 556 S.W.2d 88, 90 (1977)). A
defendant must prove the following four prerequisites in order to establish a violation of due
process under Brady:

       1. The defendant must have requested the information (unless the evidence is
       obviously exculpatory, in which case the State is bound to release the
       information whether requested or not);

       2. The State must have suppressed the information;

       3. The information must have been favorable to the accused; and

       4. The information must have been material.

State v. Edgin, 902 S.W.2d 387, 389 (Tenn. 1995). The defendant must prove a due process

                                             -18-
violation by a preponderance of the evidence. Id. (citing State v. Spurlock, 874 S.W.2d 602,
610 (Tenn. Crim. App. 1993)).

       The Tennessee Supreme Court defined “material” within the context of Brady:

       Evidence is deemed to be material when “there is a reasonable probability that,
       had the evidence been disclosed to the defense, the result of the proceeding
       would have been different.” [A] reviewing court must determine whether the
       defendant has shown that “the favorable evidence could reasonably be taken
       to put the whole case in such a different light as to undermine the confidence
       of the verdict.” In other words, evidence is material when, because of its
       absence, the defendant failed to receive a fair trial, “understood as a trial
       resulting in a verdict worthy of confidence.”

Johnson, 38 S.W.3d at 58 (citations omitted). Our Supreme Court provided the following
guidance for the review of Brady claims in the post-conviction context, “The “materiality”
aspect of a Brady claim is governed by the same prejudice standard as an ineffective
assistance of counsel claim; that is, a defendant must show that there is a reasonable
probability that the result of the proceedings would have been different.” Cauthern v. State,
145 S.W.3d at 571, 598-99 (Tenn. Crim. App. 2004) (emphasis added) (citing United States
v. Bagley, 473 U.S. 667, 682 (1985)).

        In the case under submission, the Petitioner alleges that this Court’s opinion on direct
appeal refers three times to written statements Elam and Cummings gave to police. He
asserts that he was never given copies of those statements. We conclude the Petitioner has
not proven that the State withheld this information or that the Petitioner’s trial counsel did
not receive this information. He is not, therefore, entitled to relief on this issue.

                                       III. Conclusion

       After a thorough review of the record and the applicable authorities, we affirm the
post-conviction court’s dismissal of the Petitioner’s petition for post-conviction relief.


                                                     _________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              -19-